FILED
                             NOT FOR PUBLICATION                             DEC 08 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANK B. COCKRELL, II,                            No. 08-55163

               Plaintiff - Appellant,             D.C. No. CV-07-06971-CAS

  v.
                                                  MEMORANDUM *
MICHAEL BRADBURY; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                     Christina A. Snyder, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Frank B. Cockrell, II, a California state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action as barred by Heck v.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Humphrey, 512 U.S. 477 (1994). We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo a dismissal pursuant to 28 U.S.C. § 1915(e). Huftile

v. Miccio-Fonseca, 410 F.3d 1136 (9th Cir. 2005). We affirm.

      The district court properly dismissed the action alleging that the defendants

engaged in a conspiracy leading to Cockrell’s criminal convictions because

judgment in Cockrell’s favor would necessarily imply the invalidity of those

convictions, and Cockrell has failed to demonstrate that his convictions have been

invalidated. See Heck, 512 U.S. at 487.

      Cockrell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    08-55163